 

Exhibit 10.2

 

Execution Version

 

LOAN ADMINISTRATION SERVICES AGREEMENT

 

THIS LOAN ADMINISTRATION SERVICES AGREEMENT (this “Agreement”), dated as of May
28, 2015, is between MADISON CAPITAL FUNDING LLC, a Delaware limited liability
company (“Madison” and, in its capacity as loan administrator hereunder, the
“Loan Administrator”), and OFS CAPITAL WM, LLC, a Delaware limited liability
company (the “Company”), and is acknowledged and agreed to by OFS CAPITAL
CORPORATION, a Delaware corporation (“OFS Capital”).

 

Section 1.          Appointment of Loan Administrator.

 

The Loan Administrator is hereby appointed to provide nondiscretionary loan
servicing and other administrative services with respect to the Company as set
forth in Section 2, in accordance with the terms and conditions of this
Agreement. The Loan Administrator hereby accepts such retention and appointment
and agrees to provide such administrative services in accordance with the terms
and conditions of this Agreement.

 

Section 2.          Duties of Loan Administrator.

 

The Loan Administrator shall perform the following functions with respect to the
portfolio of loans described on Exhibit A hereto (the “Loans”) and the cash and
other assets and proceeds received in respect thereof (collectively, the
“Assets”), in each case, in accordance with applicable law:

 

(a)       if the Loan Administrator receives any payments or other amounts with
respect to any Loan (other than in the Loan Administrator’s capacity as
administrative agent, in which case such payments shall be subject to the terms
of the Underlying Instruments related to such Loan), it shall, within two (2)
Business Days after receipt thereof, remit such amounts into an account (the
“Account”) designated by OFS Capital with a custodian appointed by the Company
(the “Custodian”) and notified to the Loan Administrator;

 

(b)       notify the Company and OFS Capital of any proposed amendment,
modification, restructuring, exchange, waiver or offer with respect to any Loan,
any vote with respect to the acceleration of the maturity of any Loan or any
other proposal requiring the vote of the Company with respect to any Loan (each,
a “Material Action” and collectively, the “Material Actions”) at least one (1)
Business Day prior to the date such Material Action is proposed to be taken,
which notice will be accompanied by all information provided to the Loan
Administrator in respect of such Material Action that the Loan Administrator
deems relevant along with the determination the Loan Administrator has made with
respect to such Material Action with respect to the Corresponding Loan (as
defined below) held by the Loan Administrator. The Loan Administrator will
promptly supply to the Company and OFS Capital any additional information with
respect to such Material Action requested by the Company and/or OFS Capital that
is in the possession of the Loan Administrator or is reasonably obtainable
without expense. OFS Capital shall be permitted to ask any questions of and
consult with the Loan Administrator regarding the Material Action and the Loan
Administrator’s determination with respect to its vote on the Corresponding
Loan; provided that nothing in this clause (b) shall limit the obligation of the
Company to vote its interest in the Loans in accordance with Section 5 hereof.

 

(c)       forward to the Company all notices received by the Loan Administrator
(on behalf of the Company) with respect to the Loans and other Assets;

 

(d)       deliver to the Company and OFS Capital, to the extent received by the
Loan Administrator (on behalf of the Company) pursuant to the Underlying
Instruments, the financial reporting package with respect to each Obligor and
with respect to each Loan for such Obligor (including any financial statements,
management discussion and analysis, executed covenant compliance certificates
and related covenant calculations with respect to such Obligor and with respect
to each Loan for such Obligor) provided to the Loan Administrator (on behalf of
the Company) for the periods required by the Underlying Instruments, which
delivery shall be made within ten (10) Business Days after receipt by the Loan
Administrator (on behalf of the Company) as specified in the Underlying
Instruments;

 

 

 

 

(e)       provide the Company and OFS Capital with a monthly accounting report
regarding the Assets in a form previously agreed between the parties; and

 

(f)       execute any and all documentation relating to the Assets to effectuate
any of the foregoing services (including any agreement or document effecting a
Material Action).

 

It is understood that the Loan Administrator is not responsible for the accuracy
or completeness of information furnished by Obligors on any Loans included in
the Assets or by other third parties.

 

Section 3.          Negative Covenants of the Loan Administrator. The Loan
Administrator will not, unless directed to do so by the Company or OFS Capital,
make any change in its instructions to Obligors or agents of Agented Loans
regarding payments to be made with respect to Assets.

 

Section 4.          Limitations on Scope of Loan Administrator’s Duties.

 

The Loan Administrator’s duties and authority to act as Loan Administrator
hereunder are limited to the duties and authority specifically provided for in
this Agreement. For the avoidance of doubt and without limiting the generality
of any of the provisions hereof, the parties agree that the Loan Administrator
will not (a) make decisions regarding any discretionary matters for any Loan;
(b) monitor any hedging arrangements; (c) perform any mark-to-market
calculations; (d) act as custodian for any promissory notes, allonges or any
other instruments related to the Loans; and (e) provide any type of funding to
the Company (other than consideration in respect of any purchases by the Loan
Administrator from the Company). Notwithstanding anything to the contrary
herein, with respect to the Loan Administrator’s obligations hereunder that are
contingent on the Loan Administrator’s receipt of information from the Company
to perform such obligation, the Loan Administrator shall solely be required to
perform such obligations to the extent that the Loan Administrator has actually
received such information to perform such obligations, provided that this
sentence shall not preclude the performance by the Loan Administrator of other
obligations hereunder for which the Loan Administrator has received sufficient
information. In addition, to the extent the Loan Administrator has not received
sufficient information to complete obligations hereunder, the Loan Administrator
shall take reasonable measures (as determined by the Loan Administrator based on
its typical administrative practices) to request such information. Any actions
or duties required by the Loan Administrator hereunder shall be in addition to,
and not in abrogation of, any action or duty required of the Loan Administrator
to the Company as a lender in the Loan Administrator’s capacity as
administrative agent in respect of the related Loan; provided that such actions
or duties in the Loan Administrator’s capacity as administrative agent in
respect of any Loan shall be governed by the terms of the Underlying Instruments
and not this Agreement.

 

Section 5.          Voting; Right of First Offer.

 

(a)       Notwithstanding anything contained in this Agreement, any Underlying
Instrument with respect to any Loan or any other agreement, the Company agrees
that it shall vote its interests in the Loans with respect to any Material
Action in the same manner as the Loan Administrator votes its own interests in
the same loans made to the same Obligors as the Loans (each such loan held by
the Loan Administrator being a “Corresponding Loan”). The Company understands
and agrees that breach of its obligations under this clause (a) may cause
irreparable harm to the Loan Administrator for which monetary damages may be an
inadequate remedy. Accordingly, in the event of any breach of this clause (a),
the Loan Administrator shall be entitled to seek equitable relief, including
injunctive relief and specific performance in addition to any other available
remedies.

 

2

 

 

(b)       If OFS Capital indicates in writing to the Loan Administrator that OFS
Capital is dissatisfied with any vote taken with respect to any Material Action
by the Loan Administrator, OFS Capital will have the right, in its sole
discretion, to sell such Loan; provided that nothing shall limit the obligation
of the Company to vote its interest in the Loans in accordance with Section
5(a).

 

(c)       If the Company determines to sell any Loan for any reason whatsoever,
including without limitation pursuant to Section 5(b), the Company hereby grants
to Madison a right of first offer to purchase such Loan in accordance with the
ROFO Procedure. If the Company (or OFS Capital on its behalf) agrees to sell a
Loan to Madison, the Company and Madison shall use commercially reasonably
efforts to effect the settlement of such sale as promptly as practicable.

 

Section 6.          Account; Custodian.

 

Except as contemplated by Section 2(a): (i) the Loan Administrator shall at no
time have custody or physical control of the Assets in the Account; and (ii) the
Custodian shall at all times be responsible for the physical custody of the
Assets. The Loan Administrator shall not be liable for any act or omission of
the Custodian. The Company shall instruct the Custodian to provide the Loan
Administrator with such information concerning the Account as the Loan
Administrator may reasonably request from time to time. The Company will give
the Loan Administrator reasonable prior written notice of its intention to
change the Custodian, together with the name and other relevant information with
respect to the new Custodian.

 

Section 7.          Limitation of Liability; Indemnification.

 

(a)       The Loan Administrator shall not be liable for any expenses, losses,
damages, or claims of any kind (including, without limitation, legal expenses
and expenses relating to investigating and defending any claims) (collectively,
“Losses”) by or with respect to the Company or the Account, except to the extent
that such Losses are actual Losses (and not incidental or consequential Losses)
that are the direct result of an act or omission taken or omitted by the Loan
Administrator that constitutes fraud, willful misconduct, bad faith or gross
negligence with respect to the Loan Administrator’s obligations under this
Agreement (collectively referred to as “Loan Administrator Breaches”).

 

(b)       the Company and OFS Capital shall, jointly and severally, indemnify
and hold harmless the Loan Administrator, its Affiliates, and their respective
officers, employees, directors, agents, stockholders, members and partners
(each, an “OFS Indemnified Party”) from and against any and all Losses, and will
promptly reimburse each such OFS Indemnified Party for all reasonable fees and
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by an OFS Indemnified Party with respect thereto, arising out
of or in connection with the Loan Administrator’s provision of loan
administration services under this Agreement; provided, that neither the Company
nor OFS Capital shall be so liable to the extent that such Loss was caused by or
arose out of a Loan Administrator Breach.

 

(c)       the Loan Administrator shall indemnify, defend and hold harmless the
Company, its Affiliates, and their respective officers, employees, directors,
agents, stockholders, members and partners (each, a “Loan Administrator
Indemnified Party”) from and against any and all Losses, and will promptly
reimburse each such Loan Administrator Indemnified Party for all reasonable fees
and expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by a Loan Administrator Indemnified Party with respect
thereto, to the extent that such Loss is caused by, or arose out of or in
connection with, any Loan Administrator Breach; provided, that the Loan
Administrator shall not be so liable to the extent that such Loss was caused by
or arose out of a Loan Administrator Indemnified Party’s own fraud, bad faith,
willful misconduct or gross negligence.

 

(d)       None of the Loan Administrator, OFS Capital or the Company shall be
liable for any consequential (including loss of profits), incidental, special or
punitive damages.

 

3

 

 

Section 8.          Representations and Warranties.

 

Each party to this Agreement represents and warrants that the execution,
delivery and performance of its obligations under this Agreement are within its
powers, have been duly authorized by all necessary actions and that this
Agreement constitutes a legal, valid and binding obligation.

 

Section 9.          Confidentiality.

 

All information furnished by the parties in performance of this Agreement shall
be treated as confidential and shall not be disclosed to third parties except
where required in order to carry out responsibilities hereunder or as required
by law or as deemed necessary by the Loan Administrator or the Company in
compliance with its regulatory responsibilities.

 

Section 10.         Fees; Expenses.

 

For the services furnished to the Company in respect of the Loans, the Loan
Administrator shall be entitled to, and the Company and OFS Capital, jointly and
severally, agree to pay (or cause to be paid), the Loan Administration Fee and
the Reporting Fee, in each case as set forth in and payable in accordance with
Appendix A to this Agreement. In addition, the Company and OFS Capital, jointly
and severally, agree to pay, or to reimburse the Loan Administrator for its
payment of, any and all expenses, including the reasonable out-of-pocket fees
and expenses incurred by the Loan Administrator in connection with the services
provided under this Agreement (collectively, “Expenses”), including, without
limitation: (a) any fees and expenses in connection with the services provided
under this Agreement in respect of any Asset (including (i) travel,
communications and related expenses, (ii) legal fees and expenses, and (iii)
amounts required to be paid or reimbursed to any agent under any Underlying
Instruments); (c) any and all taxes and governmental charges that may be
incurred or payable by the Company with respect to the Assets; and (d) any and
all expenses incurred to comply with any law or regulation related to the
activities of the Company and, to the extent relating specifically to the
Company (or its activities) and the Assets, the Loan Administrator; provided
that, to the extent the Company (or the Loan Administrator on behalf of the
Company) is entitled to be reimbursed for any such costs and expenses by any
Obligor in respect of a Loan and is, in fact, paid or reimbursed thereby, the
Company shall pay or reimburse the Loan Administrator in accordance with this
Section 10 (net of any amounts, if any, received by the Loan Administrator
directly).

 

Section 11.         Assignment and Termination.

 

(a)       Notwithstanding anything contained herein to the contrary, no
assignment of this Agreement may be made by any party to this Agreement except
with the written consent of the other parties. Unless earlier terminated
pursuant to Section 11(b) or 11(c) below, this Agreement shall terminate on the
date on which all Assets shall have been liquidated or paid off.

 

(b)       The Loan Administrator may terminate this Agreement without penalty
upon written notice to the Company (i) in the event the Company fails to pay or
reimburse the Loan Administrator for any fees or Expenses hereunder or otherwise
materially breaches its obligations under this Agreement and such failure or
breach is not cured or remedied within thirty (30) days of the occurrence
thereof, or (ii) if at any time the Loan Administrator determines that it is not
reasonably able to provide the services required under this Agreement in
accordance with the standard of care set forth herein.

 

(c)       The Company may terminate this Agreement without penalty upon a Loan
Administrator Termination Event.

 

(d)       The Company agrees that, upon any termination of this Agreement, it
will pay the fees referred to in Section 10 of this Agreement prorated to the
date of termination.

 

4

 

 

(e)       The Company shall not transfer any Loan to any transferee that is an
Affiliate of the Company unless such transferee agrees to be bound by the
provisions of this Agreement and such Loan shall remain subject to the terms of
this Agreement.

 

Section 12.         Amendment; Waiver.

 

This Agreement, including the Exhibits and Appendices attached hereto, states
the entire agreement of the parties with respect to the subject matter hereof
and may not be amended except by written agreement of each of the parties
hereto. If any provision of this Agreement shall be found void or unenforceable,
it shall not affect the remaining part, which shall remain in full force and
effect.

 

Section 13.         Notices.

 

Any and all notices under this Agreement shall be in writing and sent to the
appropriate party at the addresses appearing at the end of this Agreement for
each signatory hereto, or to such other address as shall be notified in writing
by that party to the other parties from time to time. All directions by or on
behalf of the Company to the Loan Administrator shall be in writing signed by
the Company or by an authorized agent of the Company. For this purpose, the term
“in writing” shall include directions given by facsimile. A list of persons
authorized to give instructions to the Loan Administrator hereunder, with
specimen signatures, will be provided separately by the Company.

 

Section 14.         Definitions.

 

The following terms shall have the following meanings:

 

“Account” shall have the meaning set forth in Section 2(a).

 

“Affiliate” means, when used with reference to a specified Person, (a) any
Person directly or indirectly controlling, controlled by or under common control
with such Person, (b) a Person owning or controlling 25% or more of the
outstanding voting securities of such Person, (c) a Person 25% or more of whose
outstanding voting securities are owned or controlled by such Person, (d) any
officer, director, general partner, manager, or trustee of such Person, and (e)
if such Person is an officer, director, general partner, manager or trustee, any
corporation, partnership, limited liability company or trust for which such
Person acts in any such capacity.

 

“Agented Loan” means any Loan originated as part of a syndicated loan
transaction that has one (1) or more administrative, paying and/or collateral
agents that receive payments and hold the collateral pledged by the related
Obligor on behalf of all lenders with respect to the related credit facility.

 

“Agreement” shall have the meaning set forth in the preamble to this agreement.

 

“Assets” shall have the meaning set forth in Section 2.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in Chicago, Illinois or New
York, New York.

 

“Company” shall have the meaning set forth in the preamble to this Agreement.

 

“Custodian” shall have the meaning set forth in Section 2(a).

 

“Expenses” shall have the meaning set forth in Section 10.

 

“Fee Basis Amount” means, for any period commencing on the date hereof, the sum
of the average daily outstanding principal balances of all Fee Basis Loans held
by the Company during such period. For purposes of this definition, the average
daily outstanding principal balance of any Loan that is acquired by Madison
prior to June 30, 2015 shall be deemed to be $0.

 

5

 

 

“Fee Basis Loans” means those Loans described on Exhibit B hereto that Madison
offered to purchase from the Company on the date hereof at the prices set forth
on Exhibit B hereto (the “offered prices”), but the Company initially declined
such offer, and for which (x) at any time on or before June 25, 2015 (the “Offer
Deadline”), Madison has delivered a written offer to the Company to acquire any
or all of such Loans at prices not less than the “offered prices” set forth on
Exhibit B hereto for each such Loans and (y) the Company has rejected, or not
accepted such offer in writing, with respect to any such Loans by June 30, 2015
(the “Acceptance Deadline”); it being understood that such offer may be made
with respect to none, any or all of such Loans in Madison’s discretion and that
such offer may be accepted with respect to none, any or all of such Loans in the
Company’s discretion. For the avoidance of doubt, only those Loans for which
Madison has made an offer described in clause (x) above and for which the
Company has rejected (or not accepted) such offer by the Acceptance Deadline
shall constitute “Fee Basis Loans” hereunder; provided that if Madison makes an
offer with respect to a Loan that is less than the “offered price” therefor set
forth on Exhibit B hereto by the Offer Deadline and the Company accepts such
offer in its sole discretion by the Acceptance Deadline, such Loan shall not be
a “Fee Basis Loan.”

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
bankruptcy or insolvency law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such
decree, order or appointment shall remain unstayed and in effect for a period of
sixty (60) consecutive days, (b) the commencement by such Person of a voluntary
case under any applicable bankruptcy or insolvency law now or hereafter in
effect, or the consent by such Person to the entry of an order for relief in an
involuntary case under any such law, (c) the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or (d) the failure by such Person
generally to pay its debts as such debts become due, or the taking of action by
such Person in furtherance of any of the foregoing.

 

“Loan Administration Fee” means, for any quarter, the product of (a) 0.25% per
annum times (b) the Fee Basis Amount during such quarter (calculated on 30/360
day basis).

 

“Loan Administrator” shall have the meaning set forth in the preamble to this
Agreement.

 

“Loan Administrator Breaches” shall have the meaning set forth in Section 7(a).

 

“Loan Administrator Indemnified Party” shall have the meaning set forth in
Section 7(c).

 

“Loan Administrator Termination Event” means the occurrence of any one of the
following:

 

(a)       any failure on the part of the Loan Administrator to duly observe or
perform in any material respect the agreements or covenants of the Loan
Administrator set forth in this Agreement (including without limitation any
material delegation of the Loan Administrator’s duties not permitted by this
Agreement) and the same continues unremedied for a period of forty-five (45)
days (or, in the case of a breach of Section 2(a), for a period of five (5)
Business Days) after the earlier to occur of (i) the date on which written
notice of such failure shall have been delivered to the Loan Administrator by
the Company or OFS Capital, and (ii) the date on which a Responsible Officer of
the Loan Administrator acquires knowledge thereof; or

 

(b)       an Insolvency Event shall occur with respect to the Loan
Administrator.

 

6

 

 

“Loans” shall have the meaning set forth in Section 2.

 

“Losses” shall have the meaning set forth in Section 7.

 

“Madison” shall have the meaning set forth in the preamble to this Agreement.

 

“Material Action” shall have the meaning set forth in Section 2(b).

 

“Obligor” means, with respect to any Loan, any Person or Persons obligated to
make payments pursuant to or with respect to such Loan, including any guarantor
thereof.

 

“OFS Indemnified Party” shall have the meaning set forth in Section 7(b).

 

“Payment Date” means the 15th day of each July, October, January and April,
commencing July 15, 2015; provided, that if such day is not a Business Day, the
Payment Date shall be the immediately succeeding Business Day.

 

“Person” means any individual, corporation, partnership, limited liability
company, trust or other entity.

 

“Portfolio Purchase Agreement” shall have the meaning set forth in Section
15(f)(ii).

 

“Reporting Fee” means a fee that accrues monthly in the amount of $1,000 for
each monthly accounting report delivered by the Loan Administrator pursuant to
Section 2(e) hereof.

 

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person or of the general partner, administrative manager or
managing member of such Person with direct responsibility for the administration
of this Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person or of the general partner, administrative
manager or managing member of such Person to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.

 

“ROFO Procedure” means, in connection with any sale of an Asset directed by the
Company or OFS Capital hereunder, the following procedures pursuant to which
Madison shall have a right of first offer:

 

(a)       Madison shall have one business day after receipt by the Loan
Administrator of a Sale Notice in which to provide a bid price (the “Bid Price”)
for such Asset; if Madison fails to provide a bid within such time period, then
the Bid Price shall be deemed to be $0; and

 

(b)       OFS Capital may in its sole discretion sell such Asset to Madison at
the Bid Price; provided that, if OFS Capital chooses not to sell such Asset to
Madison at the Bid Price, then OFS Capital may not sell such Asset to any third
party at a price equal to or less than the Bid Price without first offering to
sell such Asset to Madison at a price equal to the Bid Price or any such lesser
price.

 

“Sale Notice” shall mean, with respect to any Loan, a written notice from the
Company to the Loan Administrator notifying the Loan Administrator that the
Company intends to sell such Loan.

 

“Underlying Instruments” means the loan agreement, credit agreement or other
agreement pursuant to which a Loan or other Asset has been issued or created and
each other agreement that governs the terms of or secures the obligations
represented by such Loan or other Asset or of which the holders of such Loan or
other Asset are the beneficiaries.

 

7

 

 

Section 15.         Miscellaneous.

 

(a)       The provisions of Sections 7, 9 and 11(d) shall survive the
termination of this Agreement.

 

(b)       THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF.

 

(c)       Each party hereto hereby submits to the jurisdiction of any state or
federal court sitting in the Borough of Manhattan in the City of New York in any
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated herein.

 

(d)       This Agreement may be executed in any number of counterparts and
delivered by facsimile or other electronic transmission, each of which shall be
deemed to be an original as against any party the signature of which appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.

 

(e)       Nothing contained in this Agreement (i) shall constitute the Loan
Administrator, on the one hand, and the Company and OFS Capital, on the other
hand, as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on either of them or (iii) shall be deemed to
confer on either of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the other. The parties hereto acknowledge
and agree that the Loan Administrator is not acting in the capacity of
investment adviser to either of the Company or OFS Capital.

 

(f)        The parties hereto acknowledge and agree that notwithstanding
anything to the contrary in this Agreement (i) the Company (or OFS Capital on
behalf of the Company) is entitled at any time and at its or OFS Capital’s sole
discretion, to sell any of the Loans or other Assets (subject to Section 5) and
(ii) with respect to any Loans that have been sold to Madison pursuant to that
certain Loan Portfolio Purchase Agreement, dated as of the date hereof (the
“Portfolio Purchase Agreement”), by and between Madison and the Company (and
acknowledged and agreed to by OFS Capital), the Loan Administrator shall have
the sole right and authority to settle the Loans sold thereunder and otherwise
effectuate the transactions contemplated by the Portfolio Purchase Agreement.

 

[Signatures set forth on the following page]

 

8

 

 

[ex10-2tpg9.jpg]

  

 

 

 

[ex10-2tpg10.jpg]

  

 

 

 

EXHIBIT A

 

LOANS

 

See attached

 

 

 

 

Issuer  Asset  Commitment  1  Actagro, LLC  Term Loan   3,161,279.86  2 
Aero-Metric, Inc.  Term Loan   2,626,807.23  3  B&B Electronics Manufacturing
Company  Term Loan A   2,394,307.01  4  Elgin Fasteners Group  Term Loan 
 4,646,932.18  5  Inhance Technologies Holdings LLC  Term Loan A   2,340,144.19 
6  MYI Acquiror Limited  Term Loan A   4,850,282.42  7  NHR Holdings, LLC  Term
Loan A   2,023,929.60  8  NHR Holdings, LLC  Term Loan B   2,051,640.96  9 
Phoenix Brands LLC  Term Loan A   1,188,677.50  10  Strata Pathology Services,
Inc.  Term Loan   4,036,851.06  11  VanDeMark Chemical Inc.  Term Loan 
 2,646,456.72  12  Whitcraft LLC  Term Loan   3,622,324.99          
$35,589,633.73 

 

 

 

 

EXHIBIT B

 

See attached

 

 

 

 

Issuer  Asset  Commitment   Price   % of Total  1  Actagro, LLC  Term Loan 
$3,161,279.86    99.6230594%   16.31% 2  Elgin Fasteners Group  Term Loan 
 4,646,932.18    98.7000000%   23.98% 3  MYI Acquiror Limited  Term Loan A 
 4,850,282.42    99.0946347%   25.03% 4  NHR Holdings, LLC  Term Loan A 
 2,023,929.60    98.0218037%   10.44% 5  NHR Holdings, LLC  Term Loan B 
 2,051,640.96    98.0218037%   10.59% 6  VanDeMark Chemical Inc.  Term Loan 
 2,646,456.72    100.0000000%   13.66%          $19,380,521.75    98.9842284% 
 100.00%

 

 

 

 

APPENDIX A

 

FEES

 

The Company and OFS Capital, jointly and severally, shall pay or cause to be
paid to the Loan Administrator the Loan Administration Fee and the Reporting Fee
on each Payment Date commencing on the Payment Date in July, 2015.

 

As of each Payment Date, the Loan Administrator shall calculate the Loan
Administration Fee and the Reporting Fee payable as of such Payment Date and
shall deliver a statement showing the calculation of such amounts to the
Company. The Company shall promptly review such statement, and upon its
approval, shall make or cause to be made the required payments.

 

The Loan Administration Fee and the Reporting Fee to be paid hereunder will be
sent via the following wire instructions:

 

Account Name: MADISON CAPITAL FUNDING LLC Bank: JPMorgan Chase Bank   270 Park
Ave   New York, NY 10017 ABA: 021000021 Account number: 304938610 Reference: OFS
Fees

 

 

 